Citation Nr: 1609756	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  08-13 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low back pain.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to April 1975 and from June 1986 to April 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007, February 2008, and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The May 2007 rating decision granted an increased (20 percent) rating for the Veteran's service-connected low back pain, effective February 15, 2007.  The February 2008 rating decision granted an increased (40 percent) rating, effective February 15, 2007.  These matters were previously before the Board in October 2011 when they were remanded for additional development.  And the July 2015 rating decision denied entitlement to TDIU.  


FINDINGS OF FACT

1.  At no time during the appeal period is the Veteran's service-connected low back pain shown to have been manifested by unfavorable ankylosis of the entire thoracolumbar spine; separately ratable neurological symptoms (other than the separately rated bilateral lower extremity radiculopathy) and incapacitating episodes having a total duration of at least 6 weeks are not shown.  

2.  The Veteran has mild radiculopathy of the right lower extremity.  

3.  The Veteran has mild radiculopathy of the left lower extremity.  

4.  It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  



CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for low back pain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2015).   

2.  Throughout the appeal period, the criteria for a separate 10 percent rating, and no more, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).  

3.  Throughout the appeal period, the criteria for a separate 10 percent rating, and no more, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).  

4.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the increased rating claim for low back pain, the notice requirements were accomplished in April 2007 and May 2008 letters.  The letters notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  He was told that the evidence must show that his service-connected disability had gotten worse.  The April 2007 and May 2008 letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consider, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, and post-service VA, Social Security Administration (SSA) and private treatment records have been obtained, along with supporting lay statements.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  He also was provided with VA examinations, which the Board finds are adequate, cumulatively, because the examiners described his disability and associated symptoms in detail, and supported all conclusions with analysis based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the Veteran has not alleged, nor does the record show, that his low back pain has worsened in severity since the most recent examinations in August 2014.  As such, a new examination is not required.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

As the Veteran has not identified any additional evidence pertinent to his claim, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

B. Legal Criteria, Factual Background, and Analysis

Low Back Pain

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Historically, a September 2003 rating decision granted service connection for low back pain, rated 10 percent, effective May 2003.  The instant claim for an increased rating was submitted on February 15, 2007.  As noted above, a May 2007 rating decision granted an increased (20 percent) rating for the Veteran's service-connected low back pain, effective February 15, 2007.  A February 2008 rating decision granted an increased (40 percent) rating, effective February 15, 2007.  

The Veteran's low back pain is rated under Diagnostic Code 5237 (for lumbosacral strain).  

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past months warrants a 40 percent rating.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on Incapacitating Episodes.  

On April 2007 VA examination, the Veteran complained of severe lumbar spine pain.  He also reported pain radiating down the lower extremities, in the form of paresthesias, but indicated such was not present all the time.  After walking a distance of one block, he related he has sudden, intense pain in which he has to stop walking and must sit or rest for relief.  The Veteran stated that his low back pain is worse in the recumbent position.  He denied having any incapacitating episodes in the past 12 months.  The Veteran also denied having flare-ups.  It was also noted he was working as a maintenance and janitorial worker for a church and had not missed any work.  On physical examination, range of motion studies revealed flexion to 40 degrees, reduced to 36 degrees on repetitive range of motion; extension to 16 degrees, not reduced after repetitive range of motion; right and left lateral flexion to 12 degrees, reduced to 6 degrees on repetitive range of motion; right and left lateral rotation to 20 degrees, reduced to 18 degrees on repetitive range of motion.  There was evidence of pain throughout range of motion testing.  Neurologic examination revealed decreased muscle strength (4/5) bilaterally.  January 2007 MRI of the lumbar spine revealed disc disease with slight spinal stenosis.  The examiner indicated he was unable to estimate the Veteran's function during flare-ups without speculation, in part because the Veteran denied experiencing flare-ups, but noted the Veteran has varying degree of pain which is quite pronounced.  

An August 2007 report from D. Smith, D.O., found that the Veteran could bend forward only 10 to 20 degrees without pain in sitting and standing positions.  The diagnosis was severe low back pain and lumbar disc disease.  

On May 2008 VA examination, the Veteran complained of constant low back pain, varying in severity.  He reported he was bothered by sitting, standing or walking for any extended period of time.  He related he has pain radiating from his back to his lower extremities.  The Veteran reported flare-ups approximately once per week, lasting one to two days, with no definite precipitating factors.  He reported he used a cane most of the time.  He denied having any prescribed bed rest in the past year.  On physical examination, range of motion studies revealed flexion to 35 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 15 degrees.  There was evidence of pain throughout range of motion testing.  There was no additional limitation of motion after repeated range of motion testing, and no evidence of spasm, weakness, or tenderness.  Neurologic examination revealed decreased muscle strength (4/5) bilaterally.  January 2007 MRI of the lumbar spine revealed disc disease with slight spinal stenosis.  The examiner indicated he was unable to estimate the Veteran's function during flare-ups without speculation, in part because the Veteran denied experiencing flare-ups, but noted the Veteran has varying degree of pain which is quite pronounced.  X-rays revealed lumbar disc disease with facet arthritis involving primarily the L5-S1 disc space. 

On June 2011 VA examination, the Veteran complained of steady lumbar spine pain.  He also reported pain radiating down the lower extremities.  Prolonged sitting in one position worsens his pain.  Flare-ups are precipitated by prolonged sitting, and are manifested by stiffness in the joints, and last for 15 minutes.  The Veteran reported he uses bed rest to relieve his pain, but denied incapacitating episodes.  The Veteran reported he last worked in 2008 when the job went out of business, but stated he could not do his prior job delivering uniforms for a linen company due to his pain and trouble lifting heavy objects.  On physical examination, range of motion studies revealed flexion to 32 degrees, reduced to 30 degrees on repetitive range of motion; extension to 14 degrees, reduced to 12 degrees on repetitive range of motion; right lateral flexion to 18 degrees, reduced to16 degrees on repetitive range of motion; left lateral flexion to 18 degrees, reduced to 12 degrees on repetitive range of motion; right and left lateral rotation to 8 degrees, not reduced on repetitive range of motion.  There was evidence of pain with extension initially, but no other signs of pain were noted.  The Veteran's gait was slow and slightly antalgic, using a cane.  Neurologic examination revealed decreased muscle strength (4/5), patellar reflexes 1+, and no Achilles reflexes.  The examiner indicated he was unable to estimate the Veteran's function during flare-ups without speculation.  

On August 2014 VA examination, the Veteran complained of chronic low back pain, varying in severity.  Sitting or standing for too long is painful.  The Veteran estimated he can lift 15 to 20 pounds.  He reported numbness in his right leg, and burning pain in both feet.  It was noted the Veteran has not worked since 2008.  The Veteran denied any prescribed bed rest in the past year.  He related he uses the bed, heating pads, and hot showers to alleviate his back pain.  He uses a cane most of the time due to his back pain.  He also reported pain radiating down the lower extremities.  Prolonged sitting in one position worsens his pain.  Flare-ups are precipitated by prolonged sitting, and are manifested by stiffness in the joints, and last for 15 minutes.  The Veteran reported he uses bed rest to relieve his pain, but denied incapacitating episodes.  The Veteran reported he last worked in 2008.  On physical examination, range of motion studies revealed flexion to 55 degrees, extension to 20 degrees, right and lateral flexion to 20 degrees, and right and left lateral rotation to 30 degrees or greater.  There was evidence of pain with range of motion testing.  Repetitive range of motion testing did not cause reduced ranges of motion, but did result in pain on movement.  There was widespread over-reaction to light palpation across the lumbar region which was non-organic and non-physiologic in nature.  Muscle strength testing was normal (5/5) bilaterally.  Reflex examination was normal at the knees (2+) and reduced at the ankles (1+), bilaterally.  Sensory examination was normal.  It was noted that there was no ankylosis of the spine.  The examiner indicated that any decrease in functional capacity during flare-ups and/or with repetitive motion/use over time could not be estimated or expressed in terms of additional loss of motion without resorting to speculation.  The Veteran's gait was antalgic with and without his cane.  The examiner opined that the Veteran would have very significant limitations regarding his ability to stand and walk for more than short periods of time secondary to his back disability.  He would also have marked limitations regarding his ability to bend and lift.  His functioning would likely be limited to sedentary type work due to his back disability.  

Based on the evidence above, the Board finds no distinct period of time during the appeal period when symptoms of the Veteran's low back disability were of (or approximated) such nature and gravity as to warrant a rating in excess of 40 percent.  Thoracolumbar forward flexion has been no less than 20 degrees, and extension has been no less than 12 degrees (even with consideration of range of motion with pain and after repetitive range of motion testing), and there is no evidence of ankylosis.  In addition, the Veteran has consistently denied incapacitating episodes due to his low back disability.  

The Board notes further that VA regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  The Veteran has reported radiating pain down into his lower extremities.  Resolving any doubt in the Veteran's favor, given his competent and credible account of symptoms but in light of the absence of objective findings during several VA examinations, the Board finds that the evidence supports his entitlement to separate 10 percent ratings, and no more, under Diagnostic Code 8520, for radiculopathy of the right and left lower extremities.  

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

Service connection is in effect for asthma, low back pain with bilateral lower extremity radiculopathy, right shoulder disability, diabetes, flat feet, hypertension, hemorrhoids, vertigo, gastroesophageal reflux disease, and gunshot wound of the left thigh/scrotum, for a combined 70 percent rating effective February 15, 2007, and a combined 90 percent effective January 31, 2011.  Therefore, he satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Veteran contends that he was last gainfully employed in 2008.  See January 2011 VA Form 21-8940.  His post-service work experience includes working an automobile parts clerk, delivery driver of linens, security guard, and as a maintenance worker/janitor.  The Veteran's educational background includes a high school degree.  Id.  

The pertinent evidence of record includes the various VA examinations regarding his low back disability provided above.  The evidence also includes a May 2011 VA general examination wherein it was noted the Veteran was unable to bend well.  In addition, he has wheezing on a daily basis, and has shortness of breath on walking on level ground at normal pace after two city blocks.  He has flare-ups of hemorrhoids approximately one time per month with swelling, soreness, and slight bleeding.  He treats his hemorrhoids with ointment and his symptoms clear up in one to two days.  In the past, he had a reflux-type sensation associated with nausea and pyrosis.  There were external hemorrhoids on physical examination.  The examiner opined that he was unable to define any disability that would interfere with the Veteran's ability to perform his usual employment, indicating he should be able to perform sedentary and physical employment based on his general medical problems.  

In addition, on May 2011 VA nose, sinuses examination, the Veteran reported vertigo episodes one to two times per month, lasting 20 to 30 minutes.  The episodes are occasionally associated with nausea.  He denied ever completely passing out or falling due to the vertigo.  

On May 2011 VA joints examination, it was opined that the Veteran's right shoulder disability would prevent him from doing the severest of manual labor, but that he could do light manual labor in regards to his right shoulder.  

On May 2011 VA feet examination, it was opined that combining the Veteran's feet, lumbar spine, and right shoulder disabilities, he would be unable to do moderate and heavy manual labor.  However, he could do sedentary work and light manual labor.  

On August 2014 VA spine examination, the examiner opined that the Veteran would have very significant limitations regarding his ability to stand and walk for more than short periods of time secondary to his back disability.  He would also have marked limitations regarding his ability to bend and lift.  His functioning would likely be limited to sedentary type work due to his back disability.  The Veteran also reported during the examination that prolonged sitting in one position worsens his pain.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Based on the evidence presented in this case, the Board finds that the preponderance of the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran's post-service work experience has always required significant manual labor and/or the ability to stand for long periods of time.  In addition, the May 2011 VA foot examiner opined that the Veteran would be unable to do moderate and heavy manual labor due to his service-connected disabilities.  Moreover, the August 2014 VA spine examiner opined that the Veteran's functioning would likely be limited to sedentary type work due to his back disability.  The Veteran has also reported that prolonged sitting increases the severity of his low back pain.  Thus, while the VA examiners have opined that the Veteran could work in sedentary employment, there is no evidence of work experience in sedentary employment, and based on the Veteran's credible report, such employment would result in flare-ups of his service-connected low back disability, thereby reducing his ability to work and function.    

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.  
ORDER

A rating in excess of 40 percent for low back pain is denied.  

Subject to the laws and regulations governing monetary benefits, a disability rating of 10 percent, and no more, for radiculopathy of the right lower extremity is granted.  

Subject to the laws and regulations governing monetary benefits, a disability rating of 10 percent, and no more, for radiculopathy of the left lower extremity is granted.  

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disability is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


